Citation Nr: 9902665	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-19 747	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the reduction in the evaluation of the veterans 
psychiatric disability from 70 percent to 50 percent was 
proper.  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans





FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1942 to April 1945.

2.  On January 27, 1999, the Board of Veterans Appeals 
(Board) was notified by the Department of Veterans Affairs 
(VA) Regional Office, located in Roanoke, Virginia, that the 
veteran had died on October [redacted], 1998  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 1997); 38 C.F.R. § 20.1302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996), cert. denied, 117 S. Ct. 2478 (1997); Smith 
v. Brown, 10 Vet.App. 330, 333-34 (1997); Landicho v. Brown, 
7 Vet.App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).




ORDER

The appeal is dismissed.




		
      ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.
- 2 -
